

Exhibit 10.4
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is dated as of October
24, 2014, by and between Viggle Inc., a Delaware corporation (the
“Corporation”), and the Holders (as defined herein).
WHEREAS, the Holders are holders of shares of common stock, par value $0.001 per
share, of the Corporation (the “Common Stock”);
WHEREAS, the Corporation desires to provide the Holders with registration rights
with respect to the shares of Common Stock; and
WHEREAS, the parties intend the registration and other rights granted hereunder
to Sillerman III (as defined herein) on the date hereof to be freely assignable
and transferrable by Sillerman III to transferees of the Common Stock without
the consent of any party hereto in connection with any acquisition by a
transferee of Common Stock held by Sillerman III.
NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND OTHER MATTERS
Section 1.1    Definitions. The following capitalized terms shall have the
meanings specified in this Section 1.1. Other terms are defined in the text of
this Agreement and those terms shall have the meanings respectively ascribed to
them.
“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For purposes of this definition,
“control,” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of equity interests,
by contract or otherwise; and the terms “controlling” and “controlled” have
correlative meanings to the foregoing. For purposes of the definition of
“control,” a general partner or managing member of a Person shall always be
considered to control such Person. Notwithstanding the foregoing, for purposes
of this Agreement, none of the Holders or their Affiliates, solely by virtue of
being stockholders of the Corporation, shall be considered Affiliates of any
other stockholder of the Corporation.
“Board” means the Board of Directors of the Corporation.
“Business Day” means any day, other than a Saturday, Sunday or any other day on
which commercial banks located in the State of New York are authorized or
obligated by law or executive order to close.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
ownership interests in a limited liability company, partnership or other Person
(other than a corporation), and any and all securities, warrants, options or
other rights to purchase or acquire or that are convertible into any of the
foregoing.
“Common Stock” has the meaning set forth in the Recitals.
“Corporation” has the meaning set forth in in the Preamble.
“Corporation Indemnified Persons” has the meaning set forth in Section 2.6(b).
“Custody Agreement” has the meaning set forth in Section 2.2(g).
“Demand Registration” has the meaning set forth in Section 2.1(a).
“Demand Registration Notice” has the meaning set forth in Section 2.1(a).
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.
“Holder” means each holder of one or more shares of Common Stock that is a party
hereto as of the date hereof or which becomes a party to this Agreement pursuant
to Section 3.1(b).
“indemnified party” has the meaning set forth in Section 2.6(c)(i).
“indemnifying party” has the meaning set forth in Section 2.6(c)(i).
“Initiating Holder” has the meaning set forth in Section 2.1(a).
“Inspectors” has the meaning set forth in Section 2.4(p).
“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.
“Losses” has the meaning set forth in Section 2.6(a).
“Other Holders” has the meaning set forth in Section 2.1(c).
“Partner Distribution” has the meaning set forth in Section 2.1(i).
“Permitted Transferee” means any transferee of a Holder of shares of Common
Stock after the date hereof.
“Person” means and includes any individual, corporation, partnership,
association, limited liability company, trust, estate or other entity.
“Piggyback Notice” has the meaning set forth in Section 2.2(a).
“Piggyback Registration” has the meaning set forth in Section 2.2(b).
“Prospectus” mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
and all other amendments and supplements to the prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.
“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.
“Records” has the meaning set forth in Section 2.4(p).
“Registrable Securities” means shares of Common Stock or any securities issued
or issuable with respect to such shares because of stock splits, stock
dividends, reclassifications, recapitalizations, mergers, consolidations, or
similar events. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (i) they are sold
pursuant to an effective Registration Statement under the Securities Act, (ii)
they are sold pursuant to Rule 144 (or any similar provision then in force under
the Securities Act) and the transferee thereof does not receive “restricted
securities” as defined in Rule 144 or (iii) they cease to be outstanding.
“Registration Notice” has the meaning set forth in Section 2.1(c).
“Registration Statement” means any registration statement of the Corporation
under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions herein, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.
“Rule 144” means Rule 144 promulgated under the Securities Act.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Shelf Registration” has the meaning set forth in Section 2.1(b).
“Sillerman III” means, initially, Sillerman Investment Company III, LLC, a
Delaware limited liability company, and shall include any Person to whom
Sillerman III transfers all or a portion of its shares of Common Stock.
“Stockholder Indemnified Persons” has the meaning set forth in Section 2.6(a).
“Underwritten Offering” means a registered, public offering in which securities
of the Corporation are sold to one or more underwriters on a firm-commitment
basis for reoffering to the public.
“WKSI” shall mean a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act.
ARTICLE II    
REGISTRATION RIGHTS
Section 2.1    Demand Registrations.
(a)    Subject to the provisions and limitations of this Section 2.1, if
following the date hereof the Corporation shall receive a written request (a
“Demand Registration Notice”) from a Holder (an “Initiating Holder”) that the
Corporation effect a Registration Statement under the Securities Act of the
Registrable Securities held by such Initiating Holder (a “Demand Registration”),
then the Corporation shall, subject to the limitations of this Section 2.1, use
its best efforts to effect the registration under the Securities Act of all
Registrable Securities that such Initiating Holder requests to be registered.
(b)    A Demand Registration Notice shall specify (i) the number of Registrable
Securities requested to be registered, (ii) the intended methods of disposition
and the name of the lead underwriter, if available and (iii) subject to Section
2.1(e), whether such registration shall be a “shelf” registration pursuant to
Rule 415 under the Securities Act (a “Shelf Registration”).
(c)    Within ten (10) days after receipt of a Demand Registration Notice, the
Corporation shall give written notice (a “Registration Notice”) of the requested
registration to all other Holders that are holders of Registrable Securities
(the “Other Holders”) and shall include in such registration all Registrable
Securities with respect to which the Corporation has received written requests
indicating the Other Holder and the number of Registrable Securities that such
Other Holder elects to include in such registration within twenty (20) days
after the receipt of the Registration Notice. The Corporation shall, as soon as
practicable, and in any event within sixty (60) days after the date of the
Demand Registration Notice, file a Registration Statement under the Securities
Act covering all Registrable Securities that the Initiating Holder requested to
be registered, any additional Registrable Securities requested to be included in
such registration by any Other Holders, as specified by notice given timely by
each such Other Holders to the Corporation, and any securities of the
Corporation proposed to be included in such registration by holders of
registration rights granted other than pursuant to this Agreement.
(d)    If the managing underwriter advises the Corporation, in writing, that in
its opinion the number of Registrable Securities and, if permitted hereunder,
other securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold therein
without adversely affecting the Corporation or the marketability of the
offering, the Corporation shall include in such registration (i) first, the
quantity of Registrable Securities requested to be included in such Demand
Registration, pro rata among the respective holders thereof on the basis of the
number of Registrable Securities requested to be included in such registration
by each such holder and (ii) second, other securities requested to be included
in such registration, which in the opinion of such underwriters can be sold
without adversely affecting the Corporation or the marketability of the
offering, pro rata among the respective holders thereof on the basis of the
number of shares requested to be included in such registration by each such
holder with the right to participate in such registration. Any Person (other
than Holders of Registrable Securities) that participates in Demand
Registrations which are not at the Corporation’s expense must pay their share of
any Registration Expenses.
(e)    Notwithstanding any other provisions of this Section 2.1, in no event
shall Sillerman III be permitted to (i) request more than two (2) Demand
Registrations in any twelve-month period or within 120 days after the effective
date of a Registration Statement filed by the Corporation; or (ii) request a
Demand Registration if, at the time such request is made, a Shelf Registration
is effective and both includes all of the Registrable Securities of Sillerman
III and permits an underwritten offering of such Registrable Securities.
Notwithstanding any other provisions in this Agreement to the contrary, in no
event shall the Corporation be required to file a Shelf Registration unless it
is able to do so on Form S-3 promulgated under the Securities Act or any
successor form thereto.
(f)    The Corporation shall be entitled to postpone (but not more than once in
any twelve-month period), for a reasonable period of time not in excess of
ninety (90) days, the filing of a Registration Statement (including a Shelf
Registration) if the Corporation delivers to the Initiating Holder a resolution
of the Board that, in the good faith judgment of the Board, such registration
and offering would (i) reasonably be expected to materially interfere with any
bona fide material financing of the Corporation or any material transaction
under consideration by the Corporation, (ii) require disclosure of information
that has not been disclosed to the public and is not otherwise required to be
disclosed at that time that that the Corporation has a bona fide business
purpose for preserving as confidential, or (iii) render the Corporation unable
to comply with requirements under the Securities Act or the Exchange Act. The
Holders receiving such resolution shall keep the information contained in such
resolution confidential. If the Corporation shall so postpone the filing of a
Registration Statement, the Initiating Holder shall have the right to withdraw
the request for registration by giving written notice to the Corporation within
twenty (20) days of the anticipated termination date of the postponement period,
as provided in such resolution delivered to the Holders, and in the event of
such withdrawal, such request shall not be counted for purposes of the number of
Demand Registrations to which such Holder is entitled pursuant to the terms
herein.
(g)    If the Corporation has filed a Shelf Registration Statement and has
included Registrable Securities therein, the Corporation shall be entitled to
suspend (but not more than an aggregate of ninety (90) days in any twelve-month
period), for a reasonable period of time not in excess of ninety (90) days, the
offer or sale of Registrable Securities pursuant to such Registration Statement
by any Holder of Registrable Securities if (i) a “road show” is not then in
progress with respect to a proposed offering of Registrable Securities by such
Holder pursuant to such Registration Statement and such Holder has not executed
an underwriting agreement with respect to a pending sale of Registrable
Securities pursuant to such Registration Statement and (ii) the Corporation
delivers to the Holders included in such Registration Statement a resolution of
the Board that, in the good faith judgment of the Board, such offer or sale
would (x) reasonably be expected to materially interfere with any bona fide
material financing of the Corporation or any material transaction under
consideration by the Corporation, (y) require disclosure of information that has
not been disclosed to the public and is not otherwise required to be disclosed
at that time that the Corporation has a bona fide business purpose for
preserving as confidential, or (z) render the Corporation unable to comply with
requirements under the Securities Act or the Exchange Act. The Holders receiving
such resolution shall keep the information contained in such certificate
confidential.
(h)    The Corporation shall be required to maintain the effectiveness of a
Registration Statement (except in the case of a Shelf Registration) with respect
to any Demand Registration for a period of at least 180 days after the effective
date thereof or such shorter period in which all Registrable Securities included
in such Registration Statement have actually been sold; provided, however, that
such period shall be extended for a period of time equal to the period the
Holder of Registrable Securities refrains from selling any securities included
in such registration at the request of (x) an underwriter or (y) the Corporation
pursuant to the provisions herein. The Corporation shall be required to maintain
the effectiveness of a Registration Statement that is a Shelf Registration with
respect to any Demand Registration at all times after the effective date thereof
until all Registrable Securities included in such Registration Statement have
actually been sold; provided, however, that any Holder of Registrable Securities
whose shares have been included in such Shelf Registration may request that such
Registrable Securities be removed from such Registration Statement, in which
event the Corporation shall promptly either withdraw such Registration Statement
or file a post-effective amendment to such Registration Statement removing such
Registrable Securities.
(i)    Notwithstanding anything contained herein to the contrary, the
Corporation hereby agrees that (i) each Demand Registration that is a Shelf
Registration shall contain all language (including on the Prospectus cover
sheet, the principal stockholders’ table and the plan of distribution) as may be
reasonably requested by a Holder of Registrable Securities to allow for a
distribution to, and resale by, the direct and indirect partners, members or
stockholders of a Holder of Registrable Securities (a “Partner Distribution”)
and (ii) the Corporation shall, at the reasonable request of any Holder of
Registrable Securities seeking to effect a Partner Distribution, file any
prospectus supplement or post-effective amendments and otherwise take any action
reasonably necessary to include such language, if such language was not included
in the initial Registration Statement, or revise such language if deemed
reasonably necessary by such Holder to effect such Partner Distribution.
(j)    The Initiating Holder shall have the right to select the investment
banker and manager to administer the offering relating to such Demand
Registration, subject to the approval of the Board.
(k)    For purposes of this Section 2.1, a registration shall not be counted as
“effected” and shall not be considered a Demand Registration if, as a result of
an exercise of any cutback, fewer than a majority of the total number of
Registrable Securities that the Initiating Holder has requested to be included
in such Registration Statement are actually included.
Section 2.2    Piggyback Registration.
(a)    If the Corporation, at any time, proposes to file a registration
statement under the Securities Act (i) with respect to an offering of shares of
Capital Stock by and for the account of the Corporation (other than a
registration statement filed on Form S-4, Form S-8 or any successor forms
thereto or filed solely in connection with an exchange offer or any employee
benefit or dividend reinvestment plan), or (ii) pursuant to a Demand
Registration or registration rights of another stockholder of the Corporation,
then, each such time, the Corporation shall give prompt written notice of such
proposed filing at least fifteen (15) Business Days before the anticipated
filing date (the “Piggyback Notice”) to all of the Holders holding Registrable
Securities.
(b)    The Piggyback Notice shall offer such Holders the opportunity to include
in such registration statement the number of Registrable Securities as each such
Holder may request (a “Piggyback Registration”). Subject to Section 2.2(d), the
Corporation shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Corporation has received written requests
for inclusion therein within ten (10) Business Days after notice has been given
to the applicable Holder. The Holders exercising their rights under Section
2.2(b) shall be permitted to withdraw all or part of the Registrable Securities
from a Piggyback Registration at any time prior to the effective date of such
Piggyback Registration. The Corporation shall not be required to maintain the
effectiveness of the Registration Statement for a Piggyback Registration beyond
the date on which all Registrable Securities included in such Registration
Statement have actually been sold; provided, however, that any Holder of
Registrable Securities that has been included in such Shelf Registration may
request that such Registrable Securities be removed from such Registration
Statement, in which event the Corporation shall promptly either withdraw such
Registration Statement or file a post-effective amendment to such Registration
Statement removing such Registrable Securities.
(c)    The Corporation shall use its reasonable best efforts to cause the
managing underwriter of a proposed underwritten offering to permit Holders of
Registrable Securities requested to be included in the Piggyback Registration to
include all such Registrable Securities on the same terms and conditions as any
other shares of Capital Stock, if any, of the Corporation included therein.
(d)    Notwithstanding Section 2.2(c), if the managing underwriter of such
underwritten offering has informed the Corporation in writing that in its view
the total number or dollar amount of shares of Capital Stock that the Holders,
the Corporation and any other Persons having rights to participate in such
registration, intend to include in such offering is such as to adversely affect
the success of such offering, then the number of shares of Capital Stock that in
the opinion of such managing underwriter can be sold without adversely affecting
such offering shall be included in the following order:
(i)    first, shares of Capital Stock for the account of the Corporation if the
Corporation initiated the filing of the Registration Statement with respect to
an offering for its own account as referenced under Section 2.2(a)(i);
(ii)    second (or first in the case of the circumstance described in clause (x)
of this paragraph (ii)), (x) shares of Capital Stock for the account of such
Holders or stockholders for whom the Registration Statement was filed pursuant
to a Demand Registration or demand registration rights of another stockholder,
in each case as referenced under Section 2.2(a)(ii) if applicable, and (y)
Registrable Securities requested hereunder by the Holders to be included in such
Piggyback Registration and shares of Capital Stock otherwise requested to be
included in such Piggyback Registration by other stockholders with the right to
be included in such Piggyback Registration, reduced, if necessary, on a pro rata
basis, based on the amount of all such shares of Capital Stock and Registrable
Securities requested to be included by such Holders and other stockholders;
(iii)    third, shares of Capital Stock for the account of the Corporation if
the Corporation did not initiate the filing of the Registration Statement as
referenced under Section 2.2(a)(i); and
(iv)     fourth, shares of Capital Stock for the account of any other Persons,
pro rata based on the number of shares of Capital Stock requested to be included
by the holders thereof;
provided, however, that for so long as Sillerman III (together with its
Permitted Transferees) holds at least twenty percent (20%) of the shares of
Common Stock, the Corporation shall not grant registration rights to another
stockholder of the Corporation on terms more favorable than this Agreement (and
any such registration rights shall not conflict with this Agreement) without the
consent of Sillerman III (and such Permitted Transferees).
(e)    Notwithstanding anything contained herein to the contrary, if the
Corporation has previously filed a Registration Statement with respect to
Registrable Securities pursuant to Section 2.1 or pursuant to this Section 2.2,
and if such previous registration has not been withdrawn or abandoned, the
Corporation shall not be obligated to file or cause to be effected any other
registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-8 or any successor form), whether on its own behalf or at
the request of any holder or holders of such securities, until a period of at
least ninety (90) days has elapsed from the date such previous registration
became effective.
(f)    Notwithstanding anything contained herein to the contrary, the
Corporation hereby agrees that (i) any Piggyback Registration that is a Shelf
Registration shall contain all language (including on the Prospectus cover
sheet, the principal stockholders’ table and the plan of distribution) as may be
reasonably requested by a Holder of Registrable Securities to allow for a
Partner Distribution and (ii) the Corporation shall, at the reasonable request
of any Holder of Registrable Securities seeking to effect a Partner
Distribution, file any prospectus supplement or post-effective amendments and
otherwise take any action reasonably necessary to include such language, if such
language was not included in the initial Registration Statement, or revise such
language if deemed reasonably necessary by such Holder to effect such Partner
Distribution.
(g)    Upon delivering a request under this Section 2.2, a Holder will, if
requested by the Corporation, execute and deliver a custody agreement in form
and substance reasonably satisfactory to the Corporation with respect to such
Holder’s Registrable Securities to be registered pursuant to this Section 2.2 (a
“Custody Agreement”), provided that such custody agreement shall only be
executed and delivered by a Holder in an underwritten offering and no Holder
shall be required to deliver any power of attorney in any form. The Custody
Agreement will provide, among other things, that the Holder will deliver to and
deposit in custody with the custodian and attorney-in-fact named therein a
certificate or certificates representing such Registrable Securities (duly
endorsed in blank by the registered owner or owners thereof or accompanied by
duly executed stock powers in blank) and will not, for the avoidance of doubt,
contain any appointment of said custodian or attorney-in-fact with power and
authority to act under the Custody Agreement on such Holder’s behalf with
respect to the matters specified therein.
(h)    The Corporation shall have the right to terminate or withdraw any
registration initiated by it as referenced under Section 2.2(a)(i) and any
Holder or stockholder shall have the right to terminate or withdraw any
registration initiated by it as referenced under Section 2.2(a)(ii) prior to the
effectiveness of such registration whether or not any Holders have elected to
include securities in such registration.
Section 2.3    Form S-3 Registration.
(a)    Notwithstanding the provisions of Sections 2.1, and 2.2, at such time as
the Corporation shall have qualified for the use of Form S-3 promulgated under
the Securities Act or any successor form thereto, in case the Corporation shall
receive from a Holder a written request or requests that the Corporation effect
a registration on Form S-3 with respect to all or a part of the Registrable
Securities held by such Holder, which request shall (a) specify the number of
Registrable Securities intended to be sold or disposed of and the holders
thereof and (b) the intended method of distribution, including the name of the
lead underwriter, if available, the Corporation will use its best efforts to
effect such registration as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of the Registrable
Securities as are specified in such request; provided, however, that the
Corporation shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section 2.3:
(i)    if within thirty (30) days of receipt of a written request from the
Holder pursuant to this Section 2.3, the Corporation gives notice to such Holder
of the Corporation’s intention to make a public offering within ninety (90)
days, other than pursuant to a Registration Statement relating to any employee
benefit plan or with respect to any reorganization or other transaction under
Rule 145 of the Securities Act (or successor rule thereto); provided, however,
that the Corporation may give such notice no more than once in any 365 day
period;
(ii)    if a Shelf Registration is then effective and includes all of the
Registrable Securities of such Holder and permits an underwritten offering of
such Registrable Securities;
(iii)    if the Corporation has already effected three (3) registrations for the
requesting Holder in the immediately preceding 12-month period; or
(iv)    in any particular jurisdiction in which the Corporation would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance.
(b)    To the extent the Corporation is a WKSI at the time that the Shelf
Registration Statement is to be filed, the Corporation shall file an automatic
Shelf Registration Statement which covers such Registrable Securities.
(c)    Registrations effected pursuant to this Section 2.3 shall not be counted
as demands for registrations effected pursuant to Section 2.1.
Section 2.4    Registration Procedures. If and whenever the Corporation is
required to effect the registration of any Registrable Securities under the
Securities Act as provided in this Agreement, the Corporation shall use
reasonable best efforts to effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Corporation shall cooperate in the
sale of the securities and shall, as expeditiously as reasonably practicable:
(a)    Prepare and file with the SEC a Registration Statement on any form which
shall be available for the sale of the Registrable Securities by the Holders
thereof or the Corporation in accordance with the intended method or methods of
distribution thereof (including a Partner Distribution), and use its reasonable
best efforts to cause such Registration Statement to become effective and to
remain effective as provided herein; provided that no later than ten (10) days
before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including documents that would be incorporated or deemed to
be incorporated therein by reference), the Corporation shall furnish or
otherwise make available to the Holders of the Registrable Securities covered by
such Registration Statement, their counsel and the managing underwriter, if any,
copies of all such documents proposed to be filed, which documents shall be
subject to the review and comments of such Holders, counsel and managing
underwriters. With respect to a Demand Registration that covers the Registrable
Securities of a Holder, such Holder and its counsel shall have the opportunity
to object to any information pertaining to such Holder that is contained in such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that, upon filing, would be incorporated or deemed to
be incorporated by reference therein) before it is filed with the SEC, and the
Corporation will make the corrections reasonably requested by such Holder prior
to such filing with the SEC. Notwithstanding the foregoing, the Company shall
not have any obligation to modify any information if the Company reasonably
expects that doing so would cause the Registration Statement or Prospectus to
contain an untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading.
(b)    Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement; and cause
the related Prospectus to be supplemented by any prospectus supplement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of the securities covered by such Registration Statement, and as
so supplemented to be filed pursuant to Rule 424 (or any similar provisions then
in force) under the Securities Act; provided that any Holder of Registrable
Securities that has been included on a Shelf Registration may request that such
Holder’s Registrable Securities be removed from such Registration Statement, in
which event the Corporation shall promptly either withdraw such Registration
Statement or file a post-effective amendment to such Registration Statement
removing such Registrable Securities.
(c)    Notify each selling Holder of Registrable Securities, its counsel and the
managing underwriter, if any, promptly, and (if requested by any such Person)
confirm such notice in writing:
(i)    when a Prospectus or any prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective;
(ii)    of any notice from the SEC that there will be a review of a Registration
Statement and promptly provide such Holders, their counsel and the managing
underwriter, if any, with a copy of any SEC comments received by the Corporation
in connection therewith;
(iii)    of any request by the SEC or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or related
Prospectus or for additional information;
(iv)    of the issuance by the SEC of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose;
(v)    [RESERVED];
(vi)    of the receipt by the Corporation of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and
(vii)    of the happening of any event that requires the making of any changes
in such Registration Statement, Prospectus or documents so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
(d)    Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction.
(e)    If requested by the managing underwriter, if any, or any Holder of
Registrable Securities being sold in connection with an underwritten offering,
promptly include in a prospectus supplement or post-effective amendment such
information as the managing underwriter, if any, and such Holders may reasonably
request in order to permit the intended method of distribution of such
securities and make all required filings of such prospectus supplement or such
post-effective amendment as soon as reasonably practicable after the Corporation
has received such request.
(f)    Furnish or make available to each selling Holder of Registrable
Securities, its counsel and each managing underwriter, if any, without charge,
at least five (5) conformed copies of the Registration Statement, the Prospectus
and prospectus supplements, if applicable, and each post-effective amendment
thereto, including financial statements (but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits,
unless requested by such Holder, counsel or underwriter).
(g)    Deliver to each selling Holder of Registrable Securities, its counsel and
the underwriter, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request in connection with the
distribution of the Registrable Securities; and the Corporation, subject to the
last paragraph of this Section 2.4 hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders of
Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto.
(h)    Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests and to keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and to take any other action that may be necessary or
advisable to enable such Holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided that
the Corporation will not be required to (i) qualify generally to do business in
any jurisdiction where it is not then so qualified or (ii) take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject.
(i)    Cooperate with the selling Holders of Registrable Securities and the
managing underwriter, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any legends) representing Registrable Securities to
be sold after receiving written representations from each Holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such Holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriter, if any,
or Holders may request at least two (2) Business Days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within ten (10) Business Days prior to having to issue the
securities.
(j)    Use its reasonable best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities within the United States, except as
may be required solely as a consequence of the nature of such selling Holder’s
business, in which case the Corporation will cooperate in all reasonable
respects with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
underwriter, if any, to consummate the disposition of such Registrable
Securities.
(k)    Upon the occurrence of any event contemplated by Section 2.4(c)(vii),
prepare a supplement or post-effective amendment to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
(l)    Prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities.
(m)    Provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement.
(n)    Cause all shares of Registrable Securities covered by such Registration
Statement to be authorized to be listed on a national securities exchange on
which similar securities issued by the Corporation are then listed.
(o)    In connection with an Underwritten Offering, enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings) and take all such other actions reasonably
requested by the Holders of a majority of the Registrable Securities being sold
in connection therewith (including those reasonably requested by the managing
underwriter, if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection:
(i)    make such representations and warranties to the Holders of such
Registrable Securities and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters in underwritten
offerings, and, if true, confirm the same if and when requested;
(ii)    furnish to the selling Holders of such Registrable Securities opinions
of counsel and a negative assurance letter from counsel to the Corporation and
updates thereof (which counsel, opinions and letter (in form, scope and
substance, in the case of such opinions and such letter) shall be reasonably
satisfactory to the selling Holders of such Registrable Securities, the managing
underwriter, if any, and counsels to the selling Holders of the Registrable
Securities), addressed to each selling Holder of Registrable Securities and each
of the underwriters, if any, covering the matters customarily covered in
opinions and negative assurance letters requested in underwritten offerings and
such other matters as may be reasonably requested by such Holders, counsel and
underwriters;
(iii)    obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Corporation (and, if necessary, any other
independent certified public accountants of any subsidiary of the Corporation or
of any business acquired by the Corporation for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling Holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, which form and substance shall be acceptable to the
selling Holders of the Registrable Securities;
(iv)    if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures substantially to the effect set forth
in Section 2.6 with respect to all parties to be indemnified pursuant to Section
2.6; and
(v)    deliver such documents and certificates as may be reasonably requested by
any Holder of Registrable Securities being sold, such Holder’s counsel and the
managing underwriter, if any, to evidence the continued validity of the
representations and warranties made pursuant to Section 2.4(o)(i) and to
evidence compliance with the conditions contained in the underwriting agreement
or other agreement entered into by the Corporation. The above shall be done at
each closing under such underwriting or similar agreement, or as and to the
extent required thereunder.
(p)    To the extent not prohibited by applicable law, make available for
inspection by the selling Holders of Registrable Securities, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
attorneys or accountants retained by such selling Holders or underwriter (the
“Inspectors”), at the offices where normally kept, upon reasonable notice and
during reasonable business hours, all financial and other records, pertinent
corporate documents and properties of the Corporation and its subsidiaries (the
“Records”) as shall be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the officers, directors and employees of the
Corporation and its subsidiaries to supply all information in each case
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement; provided that, unless the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in the Registration Statement or the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
the Corporation shall not be required to provide any information under this
Section 2.4(p) if (i) the Corporation believes, after consultation with counsel
for the Corporation, that to do so would cause the Corporation to forfeit an
attorney-client privilege that was applicable to such information or (ii) if
either (A) the Corporation has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (B) the Corporation
reasonably determines in good faith that such Records are confidential and so
notifies the Inspectors in writing, unless prior to furnishing any such
information with respect to the foregoing such Holder of Registrable Securities
requesting the records in writing agrees to enter into a confidentiality
agreement in customary form and subject to customary exceptions; and provided,
further, that any information that is not publicly available at the time of
delivery of such information shall be kept confidential by such Persons (other
than disclosure by such Persons to such Persons’ respective affiliates) unless:
(i)    disclosure of such records is necessary to avoid or correct a
misstatement or omission in the Registration Statement;
(ii)    disclosure of such information is required by court or administrative
order or other legal process;
(iii)    disclosure of such information is required by Law; or
(iv)    such information becomes generally available to the public other than as
a result of a disclosure or failure to safeguard by such Person.
In the case of a proposed disclosure pursuant to (ii) or (iii) above, such
Person shall be required to give the Corporation written notice of the proposed
disclosure prior to such disclosure and, if requested by the Corporation, assist
the Corporation in seeking to prevent or limit the proposed disclosure.
(q)    Comply with all applicable rules and regulations of the SEC and make
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder, or any similar
rule promulgated under the Securities Act, no later than forty-five (45) days
after the end of any 12-month period (or ninety (90) days after the end of any
12-month period if such period is a fiscal year) (i) commencing at the end of
any fiscal quarter in which Registrable Securities are sold to underwriters in a
firm commitment or best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Corporation after the effective date of a Registration
Statement, which statements shall cover one of said 12-month periods.
(r)    Cause its officers to be available to provide customary due diligence
sessions in connection with any offering and to participate in customary “road
show” presentations in connection with any underwritten offerings.
Notwithstanding anything contained herein to the contrary, the Corporation
hereby agrees that any Demand Registration that is a Shelf Registration shall
contain all language (including on the Prospectus cover sheet, the principal
stockholders’ table and the plan of distribution) as may be reasonably requested
by a Holder of Registrable Securities.
Each Holder of Registrable Securities agrees if such Holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Corporation of the happening of any event of the kind described
in Sections 2.4(c)(iii), 2.4(c)(iv), 2.4(c)(vi) or 2.4(c)(vii), such Holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such Holder is advised in writing by
the Corporation that the disposition may be resumed and, if applicable, has
received copies of the supplemented or amended Prospectus contemplated by
Section 2.4(k), together with any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus;
provided that the Corporation shall extend the time periods under Section 2.1
with respect to the length of time that the effectiveness of a Registration
Statement must be maintained by the amount of time the Holder is required to
discontinue disposition of such securities.
Section 2.5    Registration Expenses.
(a)    All fees and expenses incident to the performance of or compliance with
the provisions of this Agreement by the Corporation, including:
(v)    all registration and filing fees (including fees and expenses (A) with
respect to filings required to be made with the National Association of
Securities Dealers, Inc. and the SEC, (B) of compliance with securities or blue
sky laws, including any fees and disbursements of counsel for the underwriters
in connection with blue sky qualifications of the Registrable Securities
pursuant to Section 2.4(h) and (C) of listing and registration with a national
securities exchange or national market interdealer quotation system);
(vi)    printing expenses (including expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Corporation and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriters, if any, or by the Holders of a majority
of the Registrable Securities included in any Registration Statement);
(vii)    messenger, telephone and delivery expenses of the Corporation;
(viii)    fees and disbursements of counsel for the Corporation;
(ix)    expenses of the Corporation incurred in connection with any road show;
(x)    fees and disbursements of all independent certified public accountants
referred to in Section 2.4(o)(iii) (including the expenses of any “cold comfort”
letters required herein) and any other Persons, including special experts
retained by the Corporation;
(xi)    rating agency fees; and
(xii)    fees and disbursements of one counsel for the Holders of Registrable
Securities whose shares are included in a Registration Statement (which counsel
shall be selected by the Holders of a majority of the Registrable Securities
included in such Registration Statement);
shall be borne by the Corporation whether or not any Registration Statement is
filed or becomes effective. In addition, the Corporation shall pay its internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange on which similar securities issued by
the Corporation are then listed and rating agency fees and the fees and expenses
of any Person, including special experts, retained by the Corporation.
(b)    The Corporation shall not be required to pay (i) fees and disbursements
of any counsel retained by any Holder of Registrable Securities or by any
underwriter (except as set forth in Sections 2.5(a)(i)(B) and 2.5(a)(viii)),
(ii) any underwriter’s fees (including discounts, commissions or fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals) relating to the distribution of the Registrable Securities (other
than with respect to Registrable Securities sold by the Corporation) or (iii)
any other expenses of the Holders of Registrable Securities not specifically
required to be paid by the Corporation pursuant to Section 2.5(a).
Section 2.6    Indemnification.
(a)    Indemnification by the Corporation. The Corporation shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by Law, each Holder whose Registrable Securities are covered by a
Registration Statement or Prospectus, the affiliates, officers, directors,
partners, members, managers, stockholders, accountants, attorneys, agents and
employees of each of them, each Person who controls each such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, managers, stockholders,
accountants, attorneys, agents and employees of each such controlling person
(collectively, the “Stockholder Indemnified Persons”), from and against any and
all losses, claims, damages, liabilities, costs (including reasonable
out-of-pocket costs of preparation and reasonable attorneys’ fees and any legal
or other reasonable out-of-pocket fees or expenses incurred by such party in
connection with any investigation or proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon:
(viii)    any untrue statement (or alleged untrue statement) of a material fact
contained in any Prospectus, offering circular or other document (including any
related Registration Statement, “issuer free writing Prospectus” (as defined in
Rule 433 under the Securities Act), “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act, notification or the
like) incident to any such registration, qualification, or compliance;
(ix)    any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or, with respect to any Prospectus, necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; or
(x)    any violation by the Corporation of the Securities Act or state
securities or blue sky laws or, in each case, any rule or regulation thereunder
applicable to the Corporation and relating to action or inaction required of the
Corporation in connection with any such registration, qualification, or
compliance, and will reimburse each such Stockholder Indemnified Person for any
legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, loss, damage, liability,
or action;
provided that the Corporation will not be liable in any such case to the extent
that any such Loss arises out of or is based on any untrue statement (or alleged
untrue statement) or omission (or alleged omission) by such Holder or
underwriter, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Corporation by such
Holder or underwriter specifically for use in connection with the preparation of
such Registration Statement, Prospectus, offering circular, or other document.
It is agreed that the indemnity agreement contained in this Section 2.6(a) shall
not apply to amounts paid in settlement of any such Loss if such settlement is
effected without the consent of the Corporation (which consent shall not be
unreasonably withheld). The Corporation also agrees to indemnify any underwriter
of Registrable Securities and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter, on substantially the same basis as that provided to the Stockholder
Indemnified Persons in this Section 2.6(a).
(b)    Indemnification by Holders of Registrable Securities. In connection with
any Registration Statement in which a Holder of Registrable Securities is
participating, such Holder shall furnish to the Corporation in writing such
information as the Corporation reasonably requests for use in connection with
any Registration Statement or Prospectus and agrees to indemnify, to the fullest
extent permitted by Law, severally and not jointly, the Corporation, its
directors, officers, managers, accountants, attorneys, agents and employees,
each Person who controls the Corporation (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, partners, members, managers, stockholders, accountants, attorneys,
agents or employees of such controlling persons (collectively, the “Corporation
Indemnified Persons”), from and against all Losses arising out of or based upon:
(i) any untrue statement (or alleged untrue statement) of a material fact
contained in any Prospectus, offering circular or other document (including any
related Registration Statement, “issuer free writing Prospectus” (as defined in
Rule 433 under the Securities Act), “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act, notification or the
like) incident to any such registration, qualification, or compliance; or (ii)
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading or,
with respect to any Prospectus, necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and will
reimburse each such Corporation Indemnified Person for any legal and any other
expenses reasonably incurred in connection with investigating or defending any
such Loss, in each case to the extent, but only to the extent, that such untrue
statement or omission is made in such Registration Statement, Prospectus,
offering circular or other document in reliance upon and in conformity with
written information furnished to the Corporation by such Holder specifically for
use in connection with the preparation of such Registration Statement,
Prospectus, offering circular or other document; provided that the obligations
of such Holder hereunder shall not apply to amounts paid in settlement of any
such Losses (or actions in respect thereof) if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld); and provided, further, that the liability of each selling Holder of
Registrable Securities hereunder shall be limited to the net proceeds received
by such selling Holder from the sale of Registrable Securities covered by such
Registration Statement. Each such Holder also agrees to indemnify any
underwriter of Registrable Securities and each Person who controls (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
such underwriter, on substantially the same basis as that provided to the
Corporation Indemnified Persons in this Section 2.6(b).
(c)    Conduct of Indemnification Proceedings.
(i)    If any Person shall be entitled to indemnity under this Section 2.6 (an
“indemnified party”), such indemnified party shall give prompt notice to the
party from which such indemnity is sought (the “indemnifying party”) of any
claim or of the commencement of any proceeding with respect to which such
indemnified party seeks indemnification or contribution pursuant hereto;
provided that the delay or failure to so notify the indemnifying party shall not
relieve the indemnifying party from any obligation or liability except to the
extent that the indemnifying party has been prejudiced by such delay or failure.
(ii)    The indemnifying party shall have the right, exercisable by giving
written notice to an indemnified party promptly after the receipt of written
notice from such indemnified party of such claim or proceeding, to, unless in
the indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, assume,
at the indemnifying party’s expense, the defense of any such claim or
proceeding, with counsel reasonably satisfactory to such indemnified party;
provided that an indemnified party shall have the right to employ separate
counsel in any such claim or proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless:
(A)    the indemnifying party agrees to pay such fees and expenses;
(B)    the indemnifying party fails promptly to assume, or in the event of a
conflict of interest cannot assume, the defense of such claim or proceeding or
fails to employ counsel reasonably satisfactory to such indemnified party (in
which case the indemnified party shall have the right to employ counsel and to
assume the defense of such claim or proceeding);
(C)    the indemnified party shall have reasonably concluded that there may be
one or more legal or equitable defenses available to such indemnified party
which are additional to or conflict with those available to the indemnifying
party; or
(D)    the named parties to any such claim or proceeding (including any
impleaded parties) include both the indemnified party and the indemnifying party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them (which may include
that the indemnified party shall have reasonably concluded that there may be one
or more legal or equitable defense available to such indemnified party which
conflict with those available to the indemnifying party); provided, further,
that the indemnifying party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable.
(iii)    Whether or not such defense is assumed by the indemnifying party, such
indemnified party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld). The
indemnifying party shall not consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release, in form and
substance reasonably satisfactory to the indemnified party, from all liability
in respect of such claim or litigation for which such indemnified party would be
entitled to indemnification hereunder and provide for money damages only.
(d)    Contribution.
(i)    If the indemnification provided for in this Section 2.6 is unavailable to
an indemnified party in respect of any Losses (other than in accordance with its
terms), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.
(ii)    The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.6(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
(iii)    Notwithstanding the provisions of this Section 2.6(d), an indemnifying
party that is a selling Holder of Registrable Securities shall not be required
to contribute any amount in excess of the amount by which the net proceeds from
the sale of the Registrable Securities sold by such indemnifying party exceeds
the amount of any damages that such indemnifying party has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.
(iv)    No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
(v)    The obligation of each selling Holder of Registrable Securities to
contribute pursuant to this Section 2.6(d) is several, and not joint, in
proportion to the net proceeds of the offering received by such selling Holder
in relation to the total net proceeds of the offering received by all of the
selling Holders.
(e)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in any underwriting agreement entered
into in connection with any underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
Section 2.7    Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Corporation and
the registering Holder participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or Governmental Authority other than the Securities Act.
Section 2.8    Rule 144. At all times after the Corporation has filed a
Registration Statement with the SEC pursuant to the requirements of either the
Securities Act or the Exchange Act, the Corporation will use reasonable best
efforts to timely file all reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, and will use reasonable best efforts to take such further action
as any Holder of Registrable Securities may reasonably request, all to the
extent required to enable such Holder to sell, without registration, Registrable
Securities pursuant to Rule 144 or any similar rule or regulation hereafter
adopted by the SEC, including furnishing to any Holder of Registrable
Securities, so long as such Holder owns any Registrable Securities, forthwith
upon request:
(iv)    a written statement by the Corporation that it has complied with the
reporting requirements of Rule 144, the Securities Act, and the Exchange Act (at
any time after the Corporation has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after the Corporation so qualifies);
(v)    a copy of the most recent annual or quarterly report of the Corporation
and such other reports and documents so filed by the Corporation; and
(vi)    such other information as may be reasonably requested in availing any
such Holder of any rule or regulation of the SEC that permits the selling of any
such securities without registration (at any time after the Corporation has
become subject to the reporting requirements under the Exchange Act) or pursuant
to such Form S-3 (at any time after the Corporation so qualifies to use such
form).
Section 2.9    Parties in Interest. Each Holder shall be entitled to receive the
benefits of this Agreement and shall be bound by the terms and provisions of
this Agreement by reason of such Holder’s election to participate in a
registration under this Article II. Each Permitted Transferee of a Holder shall
be entitled to receive the benefits of this Agreement and shall be bound by the
terms and provisions of this Agreement upon becoming bound hereby pursuant to
Section 3.1(b).
ARTICLE III    
MISCELLANEOUS
Section 3.1    Term of the Agreement; Amendment; Permitted Transferees.
(i)    The term of this Agreement shall continue until such time as no Holder
holds any Registrable Securities. This Agreement may be amended only with the
consent of the Corporation and the Holders.
(j)    Any Permitted Transferee of a Holder shall be entitled to become a party
to this Agreement as a Holder; provided that such Permitted Transferee shall
first sign a joinder in the form reasonably approved by the Corporation
acknowledging that such Permitted Transferee is bound by the terms and
provisions of the Agreement. Except as set forth in this Section 3.1(b), a
Holder may not assign or transfer any of its rights or obligations under this
Agreement.
Section 3.2    Notifications. Any notice, demand, consent, election, offer,
approval, request, or other communication (collectively, a “notice”) required or
permitted under this Agreement must be in writing and either delivered
personally, sent by certified or registered mail, postage prepaid, return
receipt requested or sent by recognized overnight delivery service, or
electronic mail (e-mail). Any notice sent by confirmed e-mailmust be sent
simultaneously by another method described in the prior sentence. A notice must
be addressed:
(d)    If to the Corporation at:
Viggle Inc.
902 Broadway, 11th Floor
New York, NY 10010
E-mail: mitch@viggle.com
Attention: Mitchell Nelson


with a copy to (which shall not constitute notice):
Viggle Inc.
902 Broadway
11th Floor
New York, NY 10010


E-mail: tom@viggle.com
Attention: Tom McLean


(e)    If to any Holder, to the address and other contact information set forth
in the records of the Corporation from time to time.
A notice delivered personally will be deemed given only when accepted or refused
by the Person to whom it is delivered. A notice that is sent by mail will be
deemed given: (i) three (3) Business Days after such notice is mailed to an
address within the United States of America or (ii) seven (7) Business Days
after such notice is mailed to an address outside of the United States of
America. A notice sent by recognized overnight delivery service will be deemed
given when received or refused. A notice sent by e-mail or facsimile shall be
deemed given upon receipt of a confirmation of such transmission, unless such
receipt occurs after normal business hours, in which case such notice shall be
deemed given as of the next Business Day. Any party may designate, by notice to
all of the others, substitute addresses or addressees for notices; thereafter,
notices are to be directed to those substitute addresses or addressees.
Section 3.3    Complete Agreement. This Agreement constitutes the entire
agreement and understanding among the parties with respect to the subject matter
hereof and thereof, and supersedes all prior agreements or arrangements (written
and oral), including any prior representation, statement, condition or warranty
between the parties relating to the subject matter hereof and thereof.
Section 3.4    Applicable Law; Venue; Waiver of Jury Trial.
(c)    The parties hereto hereby agree that all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement shall be governed by the internal
laws of the State of Delaware without giving effect to any choice of law or
conflict of law provision or rule, notwithstanding that public policy in
Delaware or any other forum jurisdiction might indicate that the laws of that or
any other jurisdiction should otherwise apply based on contacts with such state
or otherwise.
(d)    Each of the parties hereto irrevocable agrees that any action or
proceeding arising out of or relating to this Agreement shall be brought and
determined exclusively in the United States District Court for the Southern
District of New York or if such legal action or proceeding may not be brought in
such court for jurisdictional purposes, exclusively in the Supreme Court of New
York located in the Borough of Manhattan in the City of New York, and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each party hereto also agrees not to bring any
action or proceeding arising out of or relating to this Agreement in any other
court. Each of the parties hereto waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety, or other security that might be required of any other party hereto with
respect thereto. The parties hereto each agree that final judgment in any such
suit, action or proceeding brought in such a court shall be conclusive and
binding on it and may be enforced in any court to the jurisdiction of which it
is subject by a suit upon such judgment.
(e)    EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES
THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 3.4(c).
Section 3.5    References to this Agreement; Headings. Unless otherwise
indicated, “Articles,” “Sections,” “Subsections”, “Clauses”, “Exhibits” and
“Schedules” mean and refer to designated Articles, Sections, Subsections,
Clauses, Exhibits and Schedules of this Agreement. Words such as “herein,”
“hereby,” “hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this
Agreement as a whole, unless the context indicates otherwise. All headings in
this Agreement are for convenience of reference only and are not intended to
define or limit the scope or intent of this Agreement. All exhibits and
schedules referred to herein, and as the same may be amended from time to time,
are by this reference made a part hereof as though fully set forth herein.
Section 3.6    Binding Provisions. This Agreement is binding upon, and inures to
the benefit of, the parties hereto and their respective personal and legal
representatives, heirs, executors, successors and permitted assigns.
Section 3.7    Construction. Common nouns and pronouns and any variations
thereof shall be deemed to refer to masculine, feminine, or neuter, singular or
plural, as the identity of the Person, Persons or other reference in the context
requires. Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party hereto. Any reference to any statute, law, or regulation, form or
schedule shall include any amendments, modifications, or replacements thereof.
Any reference to any agreement, contract or schedule, unless otherwise stated,
shall include any amendments, modifications, or replacements thereof. Whenever
used herein, “or” shall include both the conjunctive and disjunctive unless the
context requires otherwise, “any” shall mean “one or more,” and “including”
shall mean “including without limitation.”
Section 3.8    Severability. It is expressly understood and agreed that if any
provision of this Agreement or the application of any such provision to any
party or circumstance shall be determined by any court of competent jurisdiction
to be invalid or unenforceable to any extent, the remainder of this Agreement,
or the application of such provision to any party or circumstance other than
those to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law so long as the economic or legal substance of the
matters contemplated by this Agreement is not affected in any manner materially
adverse to any party. If the final judgment of a court of competent jurisdiction
declares or finds that any term or provision hereof is invalid or unenforceable,
the parties hereto agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration or area
of the term or provision, or to delete specific words or phrases, and to replace
any invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. If such court of competent jurisdiction does not so
replace an invalid or unenforceable term or provision, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the matters contemplated hereby are fulfilled to the fullest extent
possible.
Section 3.9    Counterparts. This Agreement and any amendments may be executed
simultaneously in two or more counterparts and delivered via facsimile or .pdf,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same document. The signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.
Section 3.10    No Third Party Beneficiaries. Except with respect to Permitted
Transferees and as provided in Section 2.6, this Agreement is not intended to,
and does not, provide or create any rights or benefits of any Person other than
the parties hereto and their successors and permitted assigns.
Section 3.11    Mutual Drafting. The parties hereto are sophisticated and have
been represented by attorneys throughout the transactions contemplated hereby
who have carefully negotiated the provisions hereof. As a consequence, the
parties do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.
Section 3.12    Specific Performance. Each Holder, in addition to being entitled
to exercise all rights granted by Law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement (without the
posting of any bond). The Corporation agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and the Corporation hereby agrees to waive the
defense in any action for specific performance that a remedy at Law would be
adequate.
Section 3.13    Rights and Remedies Cumulative. The rights and remedies provided
by this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive the right to use any or all other remedies.
Such rights and remedies are given in addition to any other rights the parties
may have by law, statute, ordinance or otherwise. No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or any other covenant,
duty, agreement or condition.
[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the date indicated.
Viggle Inc.
By:    /s/ Tom McLean    
Name: Tom McLean
Title: General Counsel
HOLDERS:
SILLERMAN INVESTMENT COMPANY III, LLC
By:    /s/ Robert F.X. Sillerman    
Name: Robert F.X. Sillerman
Title: Manager



NY 244731381v2